Citation Nr: 0423086	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-21 504	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
lumbosacral strain.

2.  Entitlement to restoration of a 10 percent rating for 
right knee infrapatellar tendonitis.  

3.  Entitlement to restoration of a 10 percent rating for 
left knee infrapatellar tendonitis.

4.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1995 to July 1998.  Historically, by a November 1998 
rating decision, the Newark Department of Veterans Affairs 
(VA) Regional Office (RO) granted service connection for 
lumbosacral strain, chronic infrapatellar tendonitis of the 
right knee, and chronic infrapatellar tendonitis of the left 
knee; with a 10 percent rating assigned for each disability.  
The case is now before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 RO rating decision which reduced 
the ratings for each of the to noncompensable, and also 
determined that a 10 percent rating under 38 C.F.R. § 3.324 
was not warranted.  In March 2004, the veteran appeared at a 
Travel Board hearing at the RO before the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

The veteran has not received adequate notification of the 
VCAA and implementing regulations.  Although he received at 
least some notification of the VCAA requirements in November 
2003 correspondence, such notification was relatively cursory 
in nature.  The correspondence informed the veteran of what 
he needed to establish entitlement to increased ratings for 
his service-connected disabilities, but that document did not 
specifically refer to the VCAA and implementing regulations, 
or describe how they applied to reductions or claims for 
restoration.  Moreover, the correspondence did not expressly 
fulfill the requirement that VA must notify a claimant of the 
information and evidence necessary to substantiate a claim, 
and that such notice must indicate which portion of any such 
information or evidence is to be provided by the claimant and 
which portion must be provided by VA.  Thus, the November 
2003 correspondence does not meet the guidelines of 
Quartuccio, supra.  Furthermore, there is no indication that 
application of the revised rating criteria for diseases and 
injuries of the spine (effective September 23, 2002 and 
September 26, 2003) has been considered, or that the veteran 
has been advised of those changes.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
clinical findings that have been reported are not 
sufficiently complete to allow for rating under all 
potentially applicable criteria.  The most recent VA 
examination assessing the disabilities at issue was in 
October 2000.  In other words, there is no competent and 
comprehensive evidence as to the current status of the 
disabilities.  In a July 2003 written statement and at the 
March 2004 hearing the veteran reported that his lumbar spine 
and bilateral knee symptoms have increased in severity since 
the most recent VA examination.  He alleged that the October 
2000 examination was not comprehensive, but was cursory at 
best.  To assure a fair adjudication of the veteran's claim, 
further development of medical evidence is required.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. §§ 3.326(a), 3.327(a).  

The nature of the disabilities at issue is such as to suggest 
ongoing treatment.  At the March 2004 hearing, the veteran 
testified that he saw a physician at approximately the same 
time the disability ratings were reduced (see transcript, p. 
5).  It is not entirely clear from his testimony whether the 
veteran was referring to treatment by VA medical personnel, 
private health care providers, or both.  In any event, there 
is no indication that any attempt has been made to identify 
his treatment providers.  Reports of ongoing treatment may 
contain information pertinent to the claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations as they 
specifically pertain to each of his 
claims, ensuring that notice is in 
compliance with implementing regulations, 
the Court's guidelines, and any other 
applicable legal precedent.  He should be 
specifically notified of what he needs to 
establish entitlement to increased 
ratings for his lumbar spine and left and 
right knee disabilities (including under 
the revised criteria effective September 
23, 2002 and those effective September 
26, 2003), of what the evidence shows, 
and of his and VA's respective 
responsibilities in evidence development.  
He should have the opportunity to 
respond.

2.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for his low back or knee 
disabilities from October 2000 to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  In particular, the RO should 
ask the veteran to identify any records 
pertaining to private medical care he 
appears to have mentioned at the March 
2004 hearing, and obtain all such 
records.  Whether or not he responds, the 
RO should obtain reports of VA treatment 
(not already of record) for the 
disabilities at issue.  

3.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his lumbar spine and 
bilateral knee disabilities.  His claims 
file and copies of the previous and the 
revised criteria for rating disorders of 
the spine, including disc disease, must 
be available to the examiner for review 
in conjunction with the examination.  Any 
indicated tests or studies must be 
completed.  The examination should 
include range of motion studies of the 
lumbar spine, and of both knees, with 
consideration of any complaints of pain 
and of further limitation of motion due 
to pain.  All functional limitations 
resulting from the lumbar spine and 
bilateral knee disabilities are to be 
identified.  It should also be noted 
whether the low back disability has 
resulted in incapacitating episodes (as 
defined in the revised rating criteria).  
The examiner should discuss the effect 
the lumbar spine and bilateral knee 
disabilities have upon the veteran's 
daily activities (as well as the extent 
and effect, if any, of episodes of 
exacerbation) and provide a specific 
opinion on the effect the disabilities 
have upon his employability.  The 
examiner must explain the rationale for 
all opinions given.  

4.  The RO should then review the claims.  
If any remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


